DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5 October 2022. These drawings are acceptable.

Claim Objections
Claims 1, 2, 6, 7, and 10 are objected to because of the following informalities:
Claim 1 recites, “wherein the controller is configured to detect the presence, the intensity, and the elapsed time of the welding light from the light sensor or the light sensor to check operation time of continuous welding . . .” (lns. 39–41). The random interjection of “or the light sensor” does not make grammatical sense. Based on the prosecution history, the Office guesses that this passage should be amended to recite, “. . . the elapsed time of the welding light from the welding sensor or the light sensor 
The claims are generally replete with terms without articles that should have them. The Office asks Applicant to look over the claims to provide articles where they are appropriate and absent. Either article will do if the term is referring to something that is different with each welding process—though the article chosen should be consistent—but the definite article should be used where the term in a later part of the claim must be referring to the same aspect of the same welding process mentioned earlier. Because of the extent of amendments already being required by the objections and rejections of this Office action, the Office declines to provide a lengthy list of the terms as it is likely to be largely moot after expected amendments.
Claim 2 recites, “wherein setting of the welding conditions to be set comprises,” followed by a list of welding conditions. The language here is inarticulate, as the list is directed to the welding conditions, and not to the setting. The claim should be amended to recite, “
Claim 10 is objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the welding conditions including a type and thickness of an iron plate as a welding target” (lns. 22–23). However, at this point in the claim, there is insufficient antecedent basis for any “welding conditions,” which are otherwise properly introduced on line 26 of the claim. Furthermore, it’s still unclear what the difference is between the “setting value” (ln. 20) and the “welding condition.”
Claim 1 recites, first, “a setting unit configured to receive a setting value and a manipulation command” (lns. 23–24). Claim 1 then later recites, “wherein the setting unit is configured to input a plurality of welding conditions” (lns. 28–29). Paras. 15 and 48 of the submitted specification seems to delineate the welding conditions from any setting values or manipulation commands by describing them as different types of welding. However, both para. 19 of the submitted specification and dependent claim 7 also describe “a type and thickness of an iron plate as a welding target” as a welding condition. Given the evidently broad scope of “welding conditions,” it’s unclear what the scope of the “setting value” is supposed to be.
Claims 2 and 10 are rejected due to dependency upon a rejected claim.

Allowable Subject Matter
Claims 6 and 7 are allowed.
Claims 1, 2, and 10 would be allowable if rewritten or amended to overcome the objections, as well as the rejections under 35 U.S.C. 112(b), set forth in this Office action.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761